 Case 1:17-cr-00447-VM Document 102 Filed 08/20/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                               8/20/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :                17 CR 447 (VM)
          -against-              :                   ORDER
                                 :
ARISTONE LOUXZ,                  :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

        Counsel for the Government, with the consent of counsel
for the Defendant (see Dkt. No. 101), requests that the status
conference     currently   scheduled     for   August   20,   2021    be
rescheduled. The conference shall be scheduled for Friday
November 19, 2021 at 2:00 p.m.
        All parties to this action consent to an exclusion of
time from the Speedy Trial Act until November 19, 2021.
        It is hereby ordered that time until November 19, 2021
shall    be   excluded   from   speedy   trial   calculations.       This
exclusion is designed to guarantee effectiveness of counsel
and prevent any possible miscarriage of justice. The value of
this exclusion outweighs the best interests of the Defendant
and the public to a speedy trial. This order of exclusion of
time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:        New York, New York
              20 August 2021
